Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/267,830 filed on 02/11/2021.
Claims 1-15 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. KR10-2018-0110078 filed on 09/14/2018, and parent Application No. PCT/KR2019/005962, filed on 05/17/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has more than 150 words. Correction is required.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first communication module configured to communicate with an external electronic device by using a first communication scheme; an accessory configured to communicate with the external electronic device by using a second communication scheme and operatively connected to the electronic device; a second communication module configured to transmit/receive data to/from the accessory by using a third communication scheme; a security module configured to store data used for authentication with the external electronic device; and a processor operatively connected to the first communication module, the second communication module, and the security module, wherein the processor is configured to: control the second communication module to activate the accessory in response to receiving a discovery signal broadcast by the external electronic device through the first communication scheme;” in claim 1, and “a first communication module configured to communicate with an external electronic device by using a first communication scheme; a second communication module configured to communicate, using a second communication scheme, with an accessory operatively connected to the external electronic device; and a processor operatively connected to the first communication module and the second communication module, wherein the processor is configured to: control the first communication module to broadcast, using the first communication scheme, a discovery signal for searching for the external electronic device;” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 line 7 introduces the elements “transmit/receive” and “to/from”. It is unclear what “/” represents in “transmit/receive” and “to/from”. Appropriate corrections to “transmit/receive” and “to/from” are required to ensure proper claim interpretation. 
Regarding claims 1-4, 8-9, claim 1 line 9, claim 2 line 4, claim 3 line 3, claim 4 line 2, claim 8 line 3 and 5, and claim 9 line 4 introduce the element “ data”. The claims previously introduce the elements of “a data” and as a result, lack proper antecedent basis. Appropriate corrections to “data” is required to ensure proper claim interpretation.
Regarding claims 6-7, and 10-11, claims 6-7, 10-11 are rejected as being dependent of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  (K.R. Application 20150002954 A; Hereinafter “Kim”) in view of Jung et al. (K.R. Application 20180028204 A; Hereinafter “Jung”).
Regarding claim 1, Kim teaches an electronic device comprising (Kim: page 2 line 2-3 “an apparatus and method for pairing a multimedia device and a mobile terminal in a vehicle using a smart key, and more particularly, Bluetooth pairing is performed”): a first communication module configured to communicate with an external electronic device by using a first communication scheme (Bluetooth) (Kim: page 4 line 2-3 “The portable terminal 210 and the smart key 220 according to an embodiment of the present invention are terminals equipped with a wireless communication module capable of short-range wireless communication.”, “provide a pairing device and a method for updating Bluetooth information of a multimedia device in a vehicle”);
an accessory (smart key) configured to communicate with the external electronic device by using a second communication scheme (LF) and operatively connected to the electronic device (Kim: page 1 line 4-9, “In addition, the present invention relates to a pairing apparatus and method for allowing a smart key to exchange vehicle information with a vehicle through LF communication, and to update Bluetooth information of a multimedia device in a vehicle without requiring a separate connection device.”);
a second communication module configured to transmit/receive data to/from the accessory by using a third communication scheme (NFC) (Kim page 3 line1-3 “The step of contacting the smart key of the present invention with the portable terminal includes a step of generating an NFC contact event of the smart key with the portable terminal and a step of activating the NFC connection of the smart key with the portable terminal after the contact.”, page 5 line  8-9 “Also, the smart key 300 may receive data through the NFC antenna 352, output the data to the control unit 330, and transmit the output data through the RF / LF transmission / reception unit 340.”); 
a security module configured to store data used for authentication with the external electronic device (Kim: page 4 line 18-22, “The NFC tag is a kind of memory device and can store predetermined information. Specifically, a NFC tag may store a service identifier (Unique Identifier) and service data (NFC Data Exchange Format data). In the present invention, the NFC controller of the smart key 220 and the NFC tag of the portable terminal 210 store connection information about a local communication device to be connected, identification information of a specific application to be executed, identification information of the electronic device, and the like.”); and 
a processor operatively connected to the first communication module, the second communication module, and the security module, wherein the processor is configured to: control the second communication module to transmit the data used for authentication with the external electronic device to the accessory through the third communication scheme (Kim: page 6“When the NFC contact event of the portable terminal 210 and the smart key 220 occurs, the step of contacting the smart key 220 with the portable terminal 210 (S510) Is activated.”, “When the in-vehicle multimedia device is switched to the pairing standby mode, it transmits a pairing ready message and Bluetooth pairing information of the in-vehicle multimedia device to the smart key.”, “The pairing information is device connection information such as a Bluetooth device connection information such as a Bluetooth address and a PIN code of a multimedia device stored in a smart key, a security type, and a password”); and 
control the accessory to transmit the data used for authentication with the external electronic device to the external electronic device through the second communication scheme (Kim: page 5 line 8-9, “Also, the smart key 300 may receive data through the NFC antenna 352, output the data to the control unit 330, and transmit the output data through the RF / LF transmission / reception unit 340”, “The step of requesting the Bluetooth information embedded in the smart key 220 by the portable terminal 210 in contact with the smart key 220 may be performed by the smart key 220 when the smart key 220 is inside the vehicle, Transmits the contact event occurrence information of the smart key 220 and the portable terminal 210 to the in-vehicle smart key module 410”).
	Kim does not explicitly teach control the second communication module to activate the accessory in response to receiving a discovery signal broadcast by the external electronic device through the first communication scheme.
However, in an analogous art, Jung teaches control the second communication module to activate the accessory in response to receiving a discovery signal broadcast by the external electronic device through the first communication scheme (Jung: page 6 line 16-20,  “a vehicle MCU 31 implemented as a relay attack prevention apparatus according to an embodiment of the present invention includes a search signal sending unit 311, a response signal receiving unit 312, a vehicle processing time measuring unit 313, An authentication result transmitting unit 314, an acknowledgment signal receiving unit 315, a distance calculating unit 316, and a vehicle control unit 317. Referring to FIG. 4, the search signal transmitter 311 periodically transmits a search signal for searching the smart key 2. The smart keys 2 in the UWB communication distance from the ECU 3 of the vehicle receive the search signal”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Jung into the apparatus of  Kim to include control the second communication module to activate the accessory in response to receiving a discovery signal broadcast by the external electronic device through the first communication scheme because it will prevent relay attack (Jung page 1).
Regarding claim 2, Kim in view of Jung teaches the independent claim 1. Kim additionally teaches wherein the processor is configured to switch an operation mode of the second communication module to an accessory mode for transmitting power to the accessory through the third communication scheme and for receiving data from the accessory through the third communication scheme (Kim: page 2 line 7-8, “Near Field Communication (NFC) is a non-contact type short-range wireless communication technology capable of transmitting data at a low power in a short distance by applying an RFID (Radio Frequency Identification) technique using a frequency of 13.56 MHz”).
Regarding claim 3, Kim in view of Jung teaches the dependent claim 2. Kim additionally teaches wherein the processor is configured to, while transmitting power to the accessory through the third communication scheme, stand by to receive data transmitted by the accessory(Kim: page 5 line 26-27, “When the AVN / AUDIO module 420 is switched to the pairing standby mode, the pairing ready message and the Bluetooth device information of the in-vehicle AVN / AUDIO module 420 are transmitted to the in-vehicle smart key module 410,”).
Regarding claim 4, Kim in view of Jung teaches the dependent claim 3. Kim additionally wherein the data transmitted by the accessory comprises data that the accessory receives from the external electronic device through the second communication scheme (Kim: page 5 line 17-18 “The smart key module 410 in the vehicle carries information necessary for the Bluetooth connection between the multimedia device 400 and the portable terminal 210 in the vehicle to the smart key 300 possessed by the user.”).
Regarding claim 6, Kim in view of Jung teaches the independent claim 1. Jung teaches wherein the discovery signal comprises service information capable of being provided by the external electronic device, and the service information comprises an identifier of a service or a condition in which switching to the accessory mode is not to be performed (Jung: page 6 line 21-24 “Here, when the smart key 2 receives the search signal from the ECU 3, information (for example, ID, encrypted authentication code, etc.) uniquely identifying the smart key 2 is transmitted as a response signal, Request authentication.”).
Regarding claim 7, Kim in view of Jung teaches the dependent claim 6. Jung teaches wherein the condition in which switching to the accessory mode is not to be performed comprises one among a first condition in which a distance between the electronic device and the external electronic device exceeds a predetermined distance, a second condition in which the electronic device receives an identical identifier within a predetermined time, and a third condition in which the electronic device receives an identical identifier within a predetermined distance (Jung: page 6 line 1-5, “That is, the driver can make a remote command through the smart key 2 only within the reference distance. If a relay attack is attempted by the attacker, the driver can recognize the operation of the vehicle, thereby preventing relay attack. If the driver having the smart key 2 is located at a distance out of the reference distance, relay attack may be attempted. Since the ECU 3 does not allow execution of the remote command by the attacker and the driver, do.”).
Regarding claim 8, Kim in view of Jung teaches the independent claim 1. Kim additionally teaches wherein the processor is configured to: sense, while standing by to receive data to be transmitted from the accessory, a different external electronic device supporting the third communication scheme (Kim: page 2 line 9-10, “A portable terminal equipped with an NFC module performs a function of reading information from an NFC tag or transmitting information to another portable terminal equipped with an NFC module so that two or more terminals can be accessed”); and 
transmit and receive data to and from the different external electronic device through the third communication scheme in response to sensing the different external electronic device(Kim: page 2 line 11-12, “This allows you to send and receive basic information such as phone numbers, as well as data such as MP3 files and photos”).
Regarding claim 11, Kim in view of Jung teaches the independent claim 1. Kim additionally teaches the third communication scheme is an NFC scheme (Kim: page line 2-3, “activating the NFC connection of the smart key with the portable terminal after the contact”).
Kim does not explicitly teach wherein the second communication scheme comprises a UWB communication scheme.
However, in an analogous art, Jung teaches wherein the second communication scheme comprises a UWB communication scheme (Jung: page 5 “the smart key 2 includes a transponder for transmitting and receiving signals, an LF driver for LF communication, a main control unit (MCU) 21 for controlling the overall operation of the smart key 2, A battery for RF communication, a UWB communication device 22 for Ultra Wide Band (UWB) communication corresponding to the UWB communication of the present invention, and the like.”, “The counted waiting time is used to measure the distance between the smart key 2 and the ECU 3. [ The main control unit 21 transmits the measured waiting time to the ECU 3 via the UWB communication device 22.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Jung into the apparatus of  Kim to include control the second communication module to activate the accessory in response to receiving a discovery signal broadcast by the external electronic device through the first communication scheme because it will prevent relay attack (Jung: page 1).
Regarding claim 12, Kim teaches an electronic device comprising (Kim: page 2 line 3-4, “an apparatus and method for pairing a multimedia device and a mobile terminal in a vehicle using a smart key, and more particularly, Bluetooth pairing is performed.”): a first communication module configured to communicate with an external electronic device by using a first communication scheme (Bluetooth) (Kim: page 4 line 2-3 “The portable terminal 210 and the smart key 220 according to an embodiment of the present invention are terminals equipped with a wireless communication module capable of short-range wireless communication.”, “provide a pairing device and a method for updating Bluetooth information of a multimedia device in a vehicle”); 
a second communication module configured to communicate, using a second communication scheme, with an accessory operatively connected to the external electronic device (NFC) (Kim: page 3 line1-3 “The step of contacting the smart key of the present invention with the portable terminal includes a step of generating an NFC contact event of the smart key with the portable terminal and a step of activating the NFC connection of the smart key with the portable terminal after the contact.”, page 5 line  8-9 “Also, the smart key 300 may receive data through the NFC antenna 352, output the data to the control unit 330, and transmit the output data through the RF / LF transmission / reception unit 340.”); and 
a processor operatively connected to the first communication module and the second communication module, wherein the processor is configured to: control the second communication module to be connected to the accessory through the second communication scheme in response to receiving a response signal corresponding to the discovery signal through the first communication scheme (Kim: page 5 line 156-16, “The multimedia module 420 includes a CAN communication unit 421, 422, an audio processing unit 423, a Bluetooth 424, a memory 425, an application control unit 426, and an output unit 427”, “in addition, the RF / LF transceiver 412 transmits in-vehicle information to the smart key 300 so that the Bluetooth information of the AVN / AUDIO module 420 can be updated wirelessly”, page 1 line 18-21 “in order to pass the two authentication procedures, the user needs to input personal information or authentication information every time the user connects to the LAN, User authentication and device identification procedures are required. The early-pairing method is advantageous in that the pairing operation is completed and convenient if the mobile phone to be connected is brought to the vehicle for Bluetooth pairing operation.” ); 
Kim does not explicitly teach control the first communication module to broadcast, using the first communication scheme, a discovery signal for searching for the external electronic device; determine a distance between the accessory and the electronic device, based on a signal comprising data which is transmitted by the accessory through the second communication scheme and is used to authenticate the external electronic device; authenticate, based on the data, the external electronic device in response to determining that the distance between the accessory and the electronic device is within a first distance; and perform an operation related to the authentication when the distance between the accessory and the electronic device is within a second distance and the authentication is completed.
However, in an analogous art, Jung teaches control the first communication module to broadcast, using the first communication scheme, a discovery signal for searching for the external electronic device (Jung: page 6 line 16-20,  “a vehicle MCU 31 implemented as a relay attack prevention apparatus according to an embodiment of the present invention includes a search signal sending unit 311, a response signal receiving unit 312, a vehicle processing time measuring unit 313, An authentication result transmitting unit 314, an acknowledgment signal receiving unit 315, a distance calculating unit 316, and a vehicle control unit 317. Referring to FIG. 4, the search signal transmitter 311 periodically transmits a search signal for searching the smart key 2. The smart keys 2 in the UWB communication distance from the ECU 3 of the vehicle receive the search signal”); 
determine a distance between the accessory and the electronic device, based on a signal comprising data which is transmitted by the accessory through the second communication scheme and is used to authenticate the external electronic device (Jung: page 4 line 28-36 “a response signal reception step of receiving a response signal for requesting authentication from a smart key that has received the search signal”, “a distance calculation step of calculating a distance between the vehicle and the smart key using the authentication processing time and the authentication waiting time”); 
authenticate, based on the data, the external electronic device in response to determining that the distance between the accessory and the electronic device is within a first distance (Jung: page 6 line 1-4, “The main control unit (MCU) 31 periodically transmits a search signal to the smart key 2. When the MCU 31 receives the response signal including the key information (e.g., ID, encrypted authentication code, etc.) from the smart key 2 located within the communicable distance with respect to the transmitted search signal, And returns the authentication result to the smart key (2). Here, the MCU 31 measures the authentication processing time until receiving the authentication request and returning the authentication result”); and 
perform an operation related to the authentication when the distance between the accessory and the electronic device is within a second distance and the authentication is completed (Jung: page 8 line 16-22 “. If the received authentication result is successful, the smart key 2 calculates the distance R using Equation 1 of the authentication processing time Tcar of the received authentication result and the measured waiting time Tsmk (S25 ). The smart key 2 compares the calculated distance R with the pre-stored reference distance (S26). If the distance R is equal to or smaller than the reference distance, the smart key 2 transmits a request for setting of an execution mode in which the remote command transmitted from the smart key 2 can be executed to the ECU 3 (S27).”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Jung into the apparatus of  Kim to include control the first communication module to broadcast, using the first communication scheme, a discovery signal for searching for the external electronic device; determine a distance between the accessory and the electronic device, based on a signal comprising data which is transmitted by the accessory through the second communication scheme and is used to authenticate the external electronic device; authenticate, based on the data, the external electronic device in response to determining that the distance between the accessory and the electronic device is within a first distance; and perform an operation related to the authentication when the distance between the accessory and the electronic device is within a second distance and the authentication is completed because it will prevent relay attack (Jung page 1).
Regarding claim 14, Kim in view of Jung teaches the independent claim 12. Jung teaches wherein the second distance is shorter than the first distance (Jung: para 6 line 38-39 “The vehicle control unit 317 prepares to execute a remote command received from the smart key 2 when the calculated distance R is less than a predetermined reference distance.”).
Regarding claim 15, Kim in view of Jung teaches the independent claim 12. Kim additionally teaches wherein the processor is configured to transmit, through one of the first communication scheme or the second communication scheme, a signal requesting termination of the connection using the second communication scheme (Kim page 7 line 20-21, “If the user is outside the vehicle and the smart key 220 and AVN / AUDIO module of the vehicle are far away (S606), the pairing progress operation is interrupted (S625).”).
Claims 5, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  (K.R. Application 20150002954 A; Hereinafter “Kim”) in view of Jung et al. (K.R. Application 20180028204 A; Hereinafter “Jung”), and further in view of  Kang et al (U.S. Application 20180245559 A1; Hereinafter “Kang”).
Regarding claim 5, Kim in view of Jung teaches the dependent claim 2. 
Kim in view of Jung does not explicitly teach wherein the processor is configured to authenticate the accessory and determine, based on a result of the authentication, whether to switch to the accessory mode.
However, in an analogous art, Kang teaches wherein the processor is configured to authenticate the accessory and determine, based on a result of the authentication, whether to switch to the accessory mode (Kang: para [0215-022] fig 2b, “the controller 180 of the mobile terminal 100 may output screen information for requesting authentication with respect to the vehicle key module 200 when it is determined that the vehicle key module 200 is inserted. When the authentication is succeeded through the screen information, the controller 180 may receive the information related to the vehicle from the vehicle key module 200.” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kang into the modified apparatus of  Kim to include wherein the processor is configured to authenticate the accessory and determine, based on a result of the authentication, whether to switch to the accessory mode because it will provide a mobile terminal capable of controlling a vehicle in an optimized manner (Kang: para [0010]).
Regarding claim 9, Kim in view of Jung teaches the dependent claim 8. 
Kim in view of Jung does not explicitly teach wherein the processor is configured to control the second communication module to switch from an accessory mode to one of a card emulation mode or a reader mode in response to determining to transmit and receive data to and from the different external electronic device through the third communication scheme.
However, in an analogous art, Kang teaches wherein the processor is configured to control the second communication module to switch from an accessory mode to one of a card emulation mode or a reader mode in response to determining to transmit and receive data to and from the different external electronic device through the third communication scheme (Kang: para [0175-0176] “The NFC module may operate in one of a card mode, a reader mode, or a P2P mode.”, “In a case where the NFC module operates in a card mode, the mobile terminal may transmit card information on a general IC card to the outside” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kang into the modified apparatus of  Kim to include wherein the processor is configured to control the second communication module to switch from an accessory mode to one of a card emulation mode or a reader mode in response to determining to transmit and receive data to and from the different external electronic device through the third communication scheme because it will provide a mobile terminal capable of controlling a vehicle in an optimized manner using a card-type vehicle key module inserted in the mobile terminal. (Kang: para [0013]).
Regarding claim 10, Kim in view of Jung teaches the independent claim 1. 
Kim in view of Jung does not explicitly teach wherein the processor is configured to: receive, using the third communication scheme, information about a distance between the accessory and the external electronic device, which the accessory has received from the external electronic device through the second communication scheme; and control the second communication module, based on the information about the distance.
However, in an analogous art, Kang teaches wherein the processor is configured to: receive, using the third communication scheme, information about a distance between the accessory and the external electronic device, which the accessory has received from the external electronic device through the second communication scheme (Kang: para [0375-0377], “As the RKE function performed while the vehicle key module 200 is inserted into the mobile terminal, when a driver having the mobile terminal with the vehicle key module inserted approaches the vehicle within a predetermined distance, the controller 180 of the mobile terminal may transmit a vehicle door unlock control command to the vehicle remotely in a form of a high frequency signal based on the approach.”); and 
control the second communication module, based on the information about the distance (Kang: para [0375-0377]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kang into the modified apparatus of  Kim to include wherein the processor is configured to: receive, using the third communication scheme, information about a distance between the accessory and the external electronic device, which the accessory has received from the external electronic device through the second communication scheme; and control the second communication module, based on the information about the distance because it will provide a mobile terminal capable of controlling a vehicle in an optimized manner using a card-type vehicle key module inserted in the mobile terminal. (Kang: para [0013]).
Regarding claim 13, Kim in view of Jung teaches the independent claim 12.
Kim in view of Jung does not explicitly teach wherein the processor is configured to control the second communication module to transmit the distance between the accessory and the electronic device to the accessory through the second communication scheme.
However, in an analogous art, Kang teaches wherein the processor is configured to control the second communication module to transmit the distance between the accessory and the electronic device to the accessory through the second communication scheme (Kang: para [0377], “As the RKE function performed while the vehicle key module 200 is inserted into the mobile terminal, when a driver having the mobile terminal with the vehicle key module inserted approaches the vehicle within a predetermined distance, the controller 180 of the mobile terminal may transmit a vehicle door unlock control command to the vehicle remotely in a form of a high frequency signal based on the approach.”.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kang into the modified apparatus of Kim to include wherein the processor is configured to control the second communication module to transmit the distance between the accessory and the electronic device to the accessory through the second communication scheme because it will provide a mobile terminal capable of controlling a vehicle in an optimized manner using a card-type vehicle key module inserted in the mobile terminal. (Kang: para [0013]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US- 20170249791 A1, Car control method of electronic apparatus and electronic apparatus thereof.
US 9571974 B2, Device Searching Method And Electronic Device Supporting The Same. 
US20150244665, Apparatus and method for transmitting message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437  
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437